Citation Nr: 1510836	
Decision Date: 03/16/15    Archive Date: 03/27/15

DOCKET NO. 11-23 683A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2. Entitlement to an increased rating in excess of 10 percent for migraines.

3. Entitlement to a compensable rating for a right elbow scar.

4. Entitlement to service connection for a respiratory disability, to include bronchitis.

5. Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1967 to August 1973.

This matter is before the Board of Veterans' Appeals (Board) on appeal from September 2009 and January 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

By way of background, the RO granted service connection for PTSD at a 30 percent rating and denied increased ratings for migraines and a right elbow scar in September 2009 and denied service connection for bronchitis in January 2013. The Veteran timely and separately perfected appeals as to both decisions, and the issues have been combined for the purposes of appellate review. The Veteran perfected his appeal of the issue of service connection for bronchitis while the other issues on appeal were pending. As an appeal as to this issue has been properly perfected, the Board has taken jurisdiction over it and it has been added to the title page. 

The Veteran indicated in his September 2011, June 2013 and July 2014 substantive appeals that he wanted a hearing before a Veterans Law Judge. However, in October 2014 correspondence the Veteran indicated he was withdrawing his requests for a hearing. 38 C.F.R. §§ 20.702(e), 20.704(e). The hearing request is therefore considered withdrawn.

In the same October 2014 correspondence, the Veteran also indicated he was terminating his power of attorney with the private attorney who had been previously representing him. The Veteran then further requested that the Veterans Law Judge proceed with the adjudication of his case. No other power of attorney forms have been filed since October 2014. As such, and in light of his request that the Board adjudicated his claim, the Board finds that the Veteran wishes to proceed unrepresented.

Where evidence of unemployability is submitted in connection with the appeal of an assigned disability rating, a claim for a total disability rating based on individual unemployability (TDIU) will be inferred as "part and parcel" of the underlying increased rating claim. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). In this case, the Veteran has indicated that he is unemployable due to his disabilities, predominantly his respiratory disorder. Thus, the issue of TDIU has been raised.

The Board has reviewed the electronic records maintained in both Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

Lastly, the Veteran has mentioned his 20 percent rating for type II diabetes mellitus in his correspondence. However, these statements do not express disagreement with the rating or indicate intent to apply for a higher rating. 38 C.F.R. §§ 3.155, 20.201. Therefore, a referral or remand of this issue is not warranted.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Throughout the period on appeal the Veteran's PTSD was manifested by disturbances of motivation and mood, circumstantial thought processes, verbose speech, depressed mood, irritability with periods of violence, nightmares, sleep impairment, and difficulty in establishing and maintaining effective work and social relationships; resulting in occupational and social impairment with reduced reliability and productivity. Occupational and social impairment with deficiencies in most areas and total occupation and social impairment were not shown.

2. Throughout the period on appeal, the Veteran's migraine headaches have been manifested by weekly, mostly prostrating headaches lasting for a period of hours and moderately interfering with daily activity; but not by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

3. The Veteran's right elbow scar is nonlinear and superficial, with an area of less than six square inches; it is not manifested by an area over 144 square inches, pain, instability, disfigurement of the head, face or neck, underlying tissue damage, or limitation of function of the affected part, including limitation of motion.

4. Bronchitis manifested more than one year after separation, and is not shown to be causally or etiologically related to an in-service event, injury or disease.


CONCLUSIONS OF LAW

1. The criteria for an initial rating of 50 percent, but no higher, for PTSD have been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, Part 4, §§ 4.1, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2014).

2. The criteria for an increased rating of 30 percent, but no higher, for migraine headaches have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2014). 

3. The criteria for a compensable rating for a right elbow scar have not been met or approximated. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.118, Diagnostic Codes 7800-7805 (2014).

4. The criteria for service connection for bronchitis have not been met. 38 U.S.C.A. §§ 1101, 1112, 1113, 1116, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

A. Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA issued a VCAA letters in June 2009 and June 2011, prior to the initial unfavorable adjudications in September 2009 and January 2013, respectively. These letters advised the Veteran of what evidence was necessary to substantiate his claim, the evidence VA would obtain, the evidence the Veteran must provide, and how disability rating and effective date are determined. As the letters contained all of the necessary information listed above, VA has met its duty to notify.

Concerning the claim for an increased rating for PTSD, the appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection. Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). No additional discussion of the duty to notify as to that claim is therefore required.

B. Duty to Assist

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO associated the Veteran's service and VA treatment records with the electronic claims file. The Veteran's Social Security Administration records have been obtained and associated with the electronic claims file. 

VA requested the Veteran's treatment records from the Jacksonville Medical Center in August 2012. In an August 2012 response, the facility indicated that it was unable to locate any patient records for the Veteran, thus indicating that further attempts would be futile. 38 C.F.R. § 3.159(c)(1). In August 2012 correspondence, VA informed the Veteran of the records they attempted to obtain, the efforts made to obtain them, further actions VA was going to take on the claim, and that the Veteran was ultimately responsible for submitting the records. 38 C.F.R. § 3.159(e). Thus, VA made adequate attempts to obtain the records, and provided sufficient notice of their inability to do so to the Veteran. 38 C.F.R. § 3.159(c)(1), (e). All other identified or submitted private treatment records have been associated with the claims file. No other relevant records have been identified and are outstanding. As such, VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). In this case, the Veteran was provided with VA examinations in July 2009, August 2009, June 2011, and March 2012. In all of the examinations the examiners considered and addressed the Veteran's contentions and conducted thorough medical examinations of the Veteran. The August 2009 and June 2011 VA psychiatric examiners further indicated that the claims file was reviewed in conjunction with the examinations.

The Board notes that for the July 2009 increased rating and March 2012 service connection examinations, the examiners noted that the claims file had not been reviewed in conjunction with the examination. Concerning the July 2009 increased rating examination, review of the claims file is not required in order for a VA opinion or examination to be adequate. Nieves-Rodriguez v. Peak, 22 Vet. App. 295, 302-05 (2008). Instead, the examiner need only be apprised of sufficient facts so as to make it possible to render an informed opinion. Id. Further, with respect to increased rating claims, it is the present level of disability that is of primary importance. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Thus, the examiner need only have been aware of enough facts so as to render an informed opinion concerning the current severity of the Veteran's headaches and scars. 

Here, the July 2009 examiner noted a history of the disabilities and a description of the current symptomatology provided by the Veteran. The examiner then conducted an objective medical examination of the Veteran. The Board finds that between the examiner's objective medical observations noted in the examination report and the Veteran's own account of the history and symptomatology of his disabilities, the examiner was informed of a sufficient number of the relevant facts to render an informed opinion as to the severity of the Veteran's migraines and right elbow scar. Therefore, the Board finds that both July 2009 examination reports are adequate for rating purposes, despite the fact the claims file was not reviewed.

Concerning the March 2012 service connection examination, the initial examiner indicated that an opinion could not be rendered on the matter without the Veteran's claims file. Addendum opinions to this examination were then obtained in both January 2013 and May 2014. These opinions were based on a review of the claims file, including the objective examination conducted during the March 2012 initial examination and examinations conducted by the Veteran's primary care physician, and are supported by well-reasoned rationales. As such, the Board finds that the addendum opinions, in combination with the March 2012 objective examination, constitute an adequate examination for rating purposes.

Based on the foregoing, the Board finds the examination reports to be thorough, complete, and sufficient bases upon which to reach a decision on the Veteran's claims for increased ratings for PTSD, migraines and a right elbow scar, and service connection for bronchitis. See Nieves-Rodriguez v. Peak, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). Since VA has obtained all relevant identified records and provided adequate medical examinations, its duty to assist in this case is satisfied.




II. Increased Schedular Ratings

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

When an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the Diagnostic Code number will be the first two digits from the part of the schedule most closely identifying the part, or system of the body involved, and the last two digits will be "99" for all unlisted conditions. 38 C.F.R. § 4.27. When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous. Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings. Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin. 38 C.F.R. § 4.20.

In evaluating the severity of a particular disability, it is essential to consider its history. 38 C.F.R. § 4.1 (2013); Peyton v. Derwinski, 1 Vet. App. 282 (1991). Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). That said, higher evaluations may be assigned for separate periods based on the facts found during the appeal period. See Fenderson v. West, 12 Vet. App. 119, 126 (1999). This practice is known as staged ratings. Id.

If the evidence for and against a claim is in equipoise, the claim will be granted. 38 C.F.R. § 4.3 (2013). A claim will be denied only if the preponderance of the evidence is against the claim. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3 (2013). Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2013).

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition. 38 C.F.R. § 4.14 (2013); Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Veteran contends he is entitled to increased ratings for PTSD, migraines, and a right elbow scar. The Board will address the schedular rating criteria for each disability, applying the general legal framework stated above.

A. PTSD

The Veteran contends he is entitled to an initial rating in excess of 30 percent for service-connected PTSD. When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission. 38 C.F.R. § 4.126. The rating agency shall assign an evaluation based upon all the evidence of record that bears on occupational and social impairment, rather than solely upon the examiner's assessment of the level of disability at the moment of the examination. Id. When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment. Id.

The Veteran's PTSD is rated at 30 percent under Diagnostic Code 9411. 38 C.F.R. § 4.130. PTSD is rated using the General Rating Formula for Mental Disorders (General Formula). Under the General Formula, a 30 percent rating is assigned for occupational and social impairment, with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). Id. 

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, circumstantial, circumlocutory or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short- and long-term memory, impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships. Id.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships. Id.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance or minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives and own occupation or name. Id.

The "such symptoms as" language means "for example," and does not represent an exhaustive list of symptoms that must be found before granting the rating of that category. Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002). The list of examples provides guidance as to the severity of symptoms contemplated for each rating. Id. However, this fact does not make the provided list of symptoms irrelevant. See Vasquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013). The Veteran must still demonstrate either the particular symptoms associated with the rating sought, or other symptoms of similar severity, frequency, and duration. Id. at 117. 

Global Assessment of Functioning (GAF) scores are a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness. See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing AMERICAN PSYCHIATRIC ASSOCIATION, DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th Ed. 1994) [hereinafter DSM-IV]).

Throughout the period on appeal, the Veteran's PTSD is manifested by occupational and social impairment with reduced reliability and productivity. The Veteran has submitted numerous lay statements in which he generally indicates that his PTSD is worse than its current rating, which he is competent to report. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). However, the Veteran largely fails to either state specifically how his PTSD is worse or to endorse specific lay-observable symptomatology in his statements. In a January 1999 letter the Veteran's wife described a history of irritability and angry outbursts, difficulty sleeping, paranoia, and difficulty getting along with friends and coworkers, all of which she is competent to report. Id.

Turning to the medical evidence, the Veteran was provided with two VA examinations. In August 2009, the examiner indicated that the Veteran reported a strained relationship with his daughters and having a couple friends. The Veteran also reported an up-and-down mood, with feelings of hopelessness and irritability. 

On examination the examiner noted the Veteran to have verbose speech and a circumstantial thought process. The Veteran's attention was noted to be impaired as he was unable to perform the serial 7s test. No delusions, homicidal or suicidal ideation, obsessional rituals, panic attacks, or impairment of personal hygiene were noted. Memory was noted to be normal across all areas, although the Veteran reported increased forgetfulness. The examiner also noted that the Veteran had recurrent nightmares, difficulty sleeping, irritability and outbursts of anger, hypervigilance, difficulty concentrating, and an exaggerated startle response. The examiner assigned a GAF score of 55 and determined, based on the symptoms noted in the examination report, that overall the Veteran had occupational and social impairment with reduced reliability and productivity.

The second examination was provided in June 2011. The examiner noted the Veteran had a 30 year relationship with his current wife and relationships with his four children. The Veteran reported having one to two friends. On examination the examiner noted spontaneous speech and orientation to person, place and time. Thought process and content, speech, judgment, insight, concentration, and memory were all found to be normal. Mood was noted to be depressed, and the depression was described as daily. A history of fighting and sleep impairment were noted, but no delusions, inappropriate behavior, panic attacks, homicidal thoughts, suicidal thoughts, or inability to maintain minimum personal hygiene were found. Overall, the examiner found that the Veteran suffered no occupational or social impairment as a result of his PTSD, as his psychiatric disorder was well controlled by medicine, and assigned a GAF of 65.

A February 2014 letter from a VA staff psychologist noted that the Veteran's PTSD is worse than currently rated, but did not provide any specific statements concerning the severity of the symptoms associated with the Veteran's PTSD or the severity of the impairment to his overall occupational and social functioning. As the opinion does not note specific symptoms or provide an overall opinion as to the current level of functional impairment, it is of minimal probative value in determining the current severity of the Veteran's PTSD.

VA treatment records associated with the electronic claims file reflect consistent mental health treatment for PTSD. Throughout the period on appeal, the records show continued complaints of irritability and anger with occasional outbursts, depression, hopelessness, helplessness, nightmares and intrusive thoughts. 

With respect to particularly salient records, a restricted or numb affect, irritability and poor concentration were all noted in December 2008. Dysphoria and nervousness, with an affect congruent therewith, were noted in March 2009. In August 2011 the Veteran was noted to have serious impairment in social, marital and community adjustment, and was assigned a GAF score of 50 based on the Veteran's apparent significant agitation and irritability. An October 2011 evaluation noted that the Veteran was easily agitated, and that overall he had moderate to severe symptoms with a GAF of 60. A February 2012 examiner noted a GAF of 60 with moderate symptoms, a finding which was echoed in a later June 2012 treatment record.

Finally, the Veteran was predominantly assigned GAF scores of 60 throughout the period on appeal, with exceptions of 50 in August 2011, 55 in August 2009, and 65 in June 2011. GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation or severe obsessional rituals) or serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). See 38 C.F.R. § 4.130 (incorporating by reference the VA's adoption of the DSM-IV for rating purposes). GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers). Id. GAF scores ranging from 41 to 50 reflect more serious symptoms (e.g., suicidal ideation, severe obsessional rituals) or serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). Id. 

The Veteran has been assigned several GAF scores during the period on appeal, with all but two of them falling in the 51 to 60 range. This range correlates with moderate difficulty in social occupational or school functioning. This corresponds with the level of severity of the symptoms reflected in the medical evidence from this period, which indicate difficulty socializing, impaired concentration, circumstantial thought processes, and disturbances of motivation and mood due to depression, anxiety and irritability. The 51 to 60 GAF score range correlates with the level of impairment contemplated by a 50 percent rating.

Based on this evidence, the Board finds that the Veteran's disability picture more nearly approximates that contemplated by the 50 percent rating. See 38 C.F.R. § 4.7. The Veteran has social and occupational impairment resulting in reduced reliability and productivity as a result of his service-connected disability, as noted specifically by the August 2009 VA examiner. Although he does not specifically have several of the listed symptoms provided with a 50 percent rating, such as panic attacks more than once a week, the provided symptoms are not to be treated as a checklist when determining what rating is appropriate. Mauerhan, 16 Vet. App. at 442. Therefore, a rating of 50 percent, but no higher, is warranted.

A rating of 70 percent is not warranted because the preponderance of the evidence is against a finding that the Veteran had symptoms indicative of social and occupational impairment in most areas during that period. There is no lay or medical evidence from this period indicating that the Veteran's PTSD was characterized by any obsessional rituals, illogical thought or speech processes, an inability to maintain personal appearance, or spatial disorientation. Indeed, the almost all of the medical evidence of record, including the August 2009 VA examination report, indicates that the Veteran was consistently well groomed, displayed logical and linear thought processes and speech patterns, and was spatially oriented. 

The Veteran has been married to his current wife for over thirty years and still has relationships with his four children. The Veteran indicated during both of his VA examinations that he has at least some friends with whom he gets along. As stated above, the Veteran's wife has indicated that the Veteran would have difficulties with coworkers when he was working, which she is competent to report. Jandreau, 492 F.3d 1372. While VA treatment records reflect some intrafamilial difficulties and a limited number of friends, these problems more nearly approximate the 50 percent rating, which contemplates difficulties with social and work relationships. The fact that the Veteran does still have familial and social relationships, and was able to maintain work relationships to some extent when he was working, militates against finding that the Veteran is unable to establish and maintain relationships, as contemplated by a 70 percent rating.

During this period the Veteran consistently endorsed a depressed mood. The June 2011 examiner also noted daily depression. The Board notes that while the Veteran has a separate diagnosis of depression, no VA examiner has been able to separate the symptoms associated with depression from those associated with his PTSD. As such, all depressive symptoms, including depressed mood, will be attributed to PTSD. 38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181 (1998). 

However, there is no indication in the lay or medical evidence of record that the Veteran's depression interferes with the Veteran's ability to function independently, appropriately, and effectively. The Veteran has been consistently noted to be clean and well groomed during the psychiatric evaluations, including during the August 2009 examination. There is no indication that the Veteran's depression or anxiety during this period interfered with his ability to do basic tasks and or instances of inappropriate behavior. Therefore, the Board finds that the depressive symptoms endorsed by the Veteran during this period do not more nearly approximate the severity contemplated by a 70 percent rating.

A September 2010 mental health report reflects that the Veteran called in indicating that he was experiencing suicidal thoughts daily. No past suicide attempts were noted to be present, and the Veteran denied having any suicidal plans. He also indicated that both his religious beliefs and his children prevent him from wanting to take any action. Outside of this notation, VA treatment records reflect that the Veteran has uniformly denied any suicidal ideation, including during his August 2009 and June 20111 VA examinations. As treatment records show that the Veteran has overwhelmingly denied any suicidal ideations since approximately January 2002, other than the September 2010 entry, the Board finds that the ideation reflected in the September 2010 entry is an isolated incident, and is not reflective of the overall symptomatology and severity of the Veteran's PTSD during the period on appeal.

The lay and medical evidence does establish an early history of violent outbursts with some physical violence, although none in the Veteran's recent history. However, the presence of this single symptom does not, on its own, raise the Veteran's overall disability picture to the level of severity contemplated by a 70 percent rating. Vasquez-Claudio, 713 F.3d at 116-17; Mauerhan, 16 Vet. App. at 442. Instead, the Veteran's overall symptomatology is more accurately encompassed by the level of severity exemplified by the symptoms corresponding with the 50 percent rating.

During the period on appeal there is no lay or medical evidence of any of the symptoms associated with a 100 percent rating, nor any other non-listed symptoms of comparable severity. Vasquez-Claudio, 713 F.3d at 116-17; Mauerhan, 16 Vet. App. at 442. Further, as noted above the significant majority of the Veteran's symptomatology and GAF scores directly correlate with the severity of the symptoms contemplated by a 50 percent rating. As such, the Board finds that the Veteran's overall disability picture for the period on appeal more nearly approximates the severity contemplated by a 50 percent rating, and that the preponderance of the evidence is against a finding that it more nearly approximates the levels of severity contemplated by the 70 or 100 percent ratings.

All potentially applicable diagnostic codes have been considered, and there is no basis to assign an evaluation in excess of the rating assigned herein for the Veteran's disability. See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). Therefore, for the reasons stated above, the Board finds that an initial rating of 50 percent, but no higher, is warranted. See Hart, 21 Vet. App. 505; 38 C.F.R. § 4.3. 

B. Migraines

The Veteran contends he is entitled to a rating in excess of 10 percent for his migraine headaches. Headache disorders are rated under Diagnostic Code 8100, covering migraine headaches. Under Diagnostic Code 8100 prostrating attacks averaging one in two months over the last several months are rated 10 percent disabling; less frequent attacks are rated noncompensable. 38 C.F.R. § 4.124a, Diagnostic Code 8100. A 30 percent rating is warranted for characteristic prostrating attacks occurring on an average once a month over the last several months. Id. A 50 percent rating is assigned for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability. Id.

Based on the lay and medical evidence of record, the Board finds that the Veteran's disability picture more nearly approximates that contemplated by the 30 percent rating. See 38 C.F.R. § 4.7. During the period on appeal, the Veteran has indicated that his headaches are severe in nature and occur on a frequent basis, which he is competent to report. Jandreau, 492 F.3d 1372.

The Veteran was provided with a VA examination in July 2009. In evaluating the Veteran's headaches, the examiner indicated that he has weekly headaches that are for the most part prostrating. The examiner further indicated these result in moderate interference with some activities. VA treatment records generally reflect complaints or ongoing treatment for intermittent headaches. However, records from October 2010, September 2011, December 2011 and July 2012 all reflect complaints of frequent, if not daily headaches. The July 2012 record further noted that the headaches were aided by remaining in a quiet dark room. In a February 2014 letter submitted by the Veteran, a VA staff psychiatrist indicated that the Veteran's headaches affect him weekly and can last from a few hours to a day. 

In weighing the medical and lay evidence of record, the Board finds that the Veteran's migraine headaches more nearly approximate the severity contemplated by a 30 percent rating. The July 2009 VA examiner noted weekly headaches, lasting for hours, which are for the most part prostrating in nature. The February 2014 psychiatrist also noted the presence of weekly headaches lasting from a few hours to a day depending on treatment. These determinations are corroborated by both the Veteran's statements as well as VA treatment records from October 2010 forward. As the Veteran's migraine headaches are sufficiently frequent so as to average at least one per month over a period of several months and are mostly prostrating in nature, a rating of 30 percent, but no higher, is warranted. 38 C.F.R. § 4.124a, Diagnostic Code 8100.

The preponderance of the evidence is against a rating of 50 percent for migraine headaches. The Veteran has not indicated, and the medical evidence does not reflect, that his headaches are completely prostrating in nature, with the July 2009 examiner specifically finding that the headaches were only mostly prostrating. The Veteran's headaches have at no point been described as being of prolonged duration. The July 2009 examiner noted an average duration of a matter of hours, but did not indicate this was a prolonged or very prolonged duration. The February 2014 psychiatrist's letter did not indicate that the Veteran's headaches were either very frequent or particularly prolonged, or indicate any interference with activities. There is also no lay or medical evidence of record indicating that Veteran's headaches are productive of severe economic inadaptability, with the July 2009 examiner noting only moderate interference with some aspects of daily living, but not all. Therefore, a rating in excess of the 30 percent assigned herein for migraine headaches is not warranted in this case. 38 C.F.R. § 4.124a, Diagnostic Code 8100.

No additional higher or alternative ratings under different Diagnostic can be applied in this case. The Veteran has only been diagnosed with migraine headaches, and no competing diagnoses of any other neurological disabilities or convulsive disorders have been rendered based on his current symptomatology. 38 C.F.R. § 4.118, Diagnostic Code 8000-8108. There is no medical evidence of any disabilities affecting the cranial nerves. 38 C.F.R. § 4.124a, Diagnostic Codes 8205-8412. Therefore, no higher alternative ratings based on the presence of another neurologic or convulsive disorder are warranted. 

All potentially applicable diagnostic codes have been considered, and there is no basis to assign an evaluation in excess of the rating assigned herein for the Veteran's disability. See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). Therefore, for the reasons stated above, an increased rating of 30 percent, but no higher, is warranted. See Hart, 21 Vet. App. 505; 38 C.F.R. § 4.3.

C. Right Elbow Scar

The Veteran contends he is entitled to a compensable rating for his right elbow scar. The Veteran's right elbow scar is rated under Diagnostic Code 7805, covering other scars (including linear scars) and other effects of scars evaluated under Diagnostic Codes 7800-7804. All disabling effects not considered in a rating provided under Diagnostic Codes 7800-7804 are to be rated under the applicable Diagnostic Code.

The Veteran has not argued that his right elbow scar results in any functional impairment of his elbow, nor provided further statements concerning the severity of his right elbow scar. The Veteran was provided with a July 2009 scar examination, in which the examiner noted there to be no limitation of motion or loss of function as a result of the scar. VA and private treatment records are also silent for any indication that the right elbow scar results in range of motion of functional limitations. As such, the preponderance of the evidence is against a finding that a compensable rating based on limitation of motion or function of the affected joint, here the right elbow, is warranted in this case. 38 C.F.R. §§ 4.118, Diagnostic Code 7805, 4.71a, Diagnostic Codes 5205-5213.

No additional higher or alternative ratings under different Diagnostic can be applied in this case. The Veteran's scar does not affect his head, face or neck. 38 C.F.R. § 4.118, Diagnostic Code 7800. The scar is not deep, painful, or unstable. 38 C.F.R. § 4.118, Diagnostic Code 7801-7804. The July 2009 VA examiner noted that the Veteran's scar was nonlinear, but also noted that the scar occupied an area of less than six square inches. Therefore, the right elbow scar does not meet the requirements for a compensable rating for nonlinear and superficial scars. 38 C.F.R. § 4.118, Diagnostic Code 7802. 

All potentially applicable diagnostic codes have been considered, and there is no basis to assign a compensable rating for the Veteran's right elbow scar. See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is inapplicable as to that period. 38 C.F.R. § 4.3. For these reasons, the claim is denied.

III. Extraschedular Ratings

Extraschedular consideration involves a three step analysis. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009). The first element requires a finding that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate." See id. at 115. In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability." Id. "[I]f the [rating] criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, [and] the assigned schedular evaluation is, therefore adequate, and no referral is required." Id. 

A. PTSD

In this case, the first Thun element is not satisfied. The Veteran's service-connected PTSD is manifested by signs and symptoms such as disturbances of motivation and mood, circumstantial thought processes, irritability with periods of violence, depressed mood, verbose speech, nightmares, sleep impairment, and difficulty in establishing and maintaining effective work and social relationships. These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule as part of the General Rating Formula for Mental Disorders (General Formula). 38 C.F.R. § 4.130, Diagnostic Code 9411. The General Formula contemplates varying degrees of social and occupational impairment based on a wide range of symptomatology, such as memory loss, anxiety and depression, and an inability to establish and maintain effective relationships. Id.

Given the variety of ways in which the rating schedule contemplates occupational and social impairment due to a mental disorder, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, and that in fact all of the Veteran's noted symptoms are directly contemplated by the rating schedule and the General Formula to some degree. In short, there is nothing exceptional or unusual about the Veteran's PTSD because the rating criteria reasonably describe his disability level and symptomatology. Thun, 22 Vet. App. at 115. Therefore, an extraschedular rating for the Veteran's PTSD is not warranted.

B. Migraines

In this case, the first Thun element is not satisfied. The Veteran's service-connected migraine headaches are manifested by signs and symptoms such as weekly mostly prostrating headaches, which lasted for hours and moderately interfered with daily activity. These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule as part of the schedule of ratings for neurological conditions. 38 C.F.R. § 4.124a, Diagnostic Code 8100. The rating schedule for neurological conditions contemplates varying degrees of impairment based on the frequency and severity of the headaches, during of the headaches, and whether or not they are prostrating. Id. In summary, the schedular criteria contemplate a wide variety of manifestations. 

Given the variety of ways in which the rating schedule contemplates impairment due to neurological disorders, and specifically migraines, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture. In short, there is nothing exceptional or unusual about the Veteran's migraine headaches because the rating criteria reasonably describe his disability level and symptomatology. Thun, 22 Vet. App. at 115. Therefore, referral for an extraschedular rating for the Veteran's headaches is not warranted in this case.

C. Right Elbow Scar

In this case, the first Thun element is not satisfied. The Veteran's service-connected right elbow scar is nonlinear and superficial, with an area of less than six square inches and with no limitation of motion or functional impairment. These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule as part of the schedule of ratings for the skin. 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805. . For all skin disabilities, the rating schedule contemplates functional loss, objective pain, instability, underlying soft tissue damage, and surface area of the body covered. 38 C.F.R. § 4.40, 4.45, 4.118, Diagnostic Codes 7800-7805. In summary, the schedular criteria for skin disabilities contemplate a wide variety of manifestations.

Given the variety of ways in which the rating schedule contemplates impairment due to skin disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture. In short, there is nothing exceptional or unusual about the Veteran's right elbow scar because the rating criteria reasonably describe his disability level and symptomatology. Thun, 22 Vet. App. at 115. Therefore, referral for an extraschedular rating for the Veteran's right elbow scar is not warranted in this case.

D. Johnson v. McDonald Considerations

Finally, the Board notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. Johnson v. McDonald, 762 F.3d 1362 (2014). In this case, the Veteran is service connected for PTSD, type II diabetes mellitus, migraines, a right elbow scar, and right ear hearing loss. The Veteran has not alleged that his currently service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability.

Further, there is no medical evidence indicating that the Veteran's PTSD, migraines, or right elbow scar combine or interact either with each other or with his other service-connected disabilities in such a way as to result in further disabilities, functional impairment, or additional symptomatology not accounted for by the rating criteria applicable to each disability individually. Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

IV. Service Connection

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). 

Service connection may also be established for a current disability on the basis of a presumption that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service. 38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a). Generally, the disease must have manifested to a degree of 10 percent or more within one year of service. 38 C.F.R. § 3.307(a)(3).

If there is no manifestation within one year of service, service connection for a recognized chronic disease can still be established through continuity of symptomatology. Walker v. Shinseki, 708 F.3d 1331 (2013); 38 C.F.R. §§ 3.303(b), 3.309. Continuity of symptomatology requires that the chronic disease have manifested in service. 38 C.F.R. § 3.303(b). In-service manifestation means a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings. Id.

Finally, service connection can be established based on herbicide exposure. 38 C.F.R. § 3.307(a)(6). For the purposes of determining herbicide exposure, a veteran who served in qualifying locations is presumed to have been exposed to  an herbicide agent. 38 C.F.R. § 3.307(a)(6)(iii). If the veteran is presumed to have been exposed to herbicides, the veteran is entitled to a presumption of service connection for certain disorders. See 38 C.F.R. § 3.309(e). This presumption is specifically limited to those diseases listed. Id. 

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C.A. § 1154(a). Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). However, the lack of contemporaneous medical evidence can be considered and weighed against lay statements. Id. Further, a negative inference may be drawn from the absence of complaints or treatment for an extended period. See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Veteran contends that he is entitled to service connection for bronchitis. For the reasons provided below, the Board finds that service connection for bronchitis is not warranted on a direct or presumptive basis. 

First, service connection is not warranted on a direct basis. The medical evidence of record reflects that the Veteran has been diagnosed with bronchitis, and therefore the first element of service connection (a current disability) has been met. Further, the Veteran's service treatment records reflect treatment for bronchitis, specifically in May 1973. Thus, an in-service event, injury or disease has been shown.

Turning to the third element, the preponderance of the evidence is against a finding of a causal connection between the Veteran's bronchitis and his active duty service. Both the Veteran and his wife have stated that his bronchitis is causally related to his service. However, neither the Veteran nor his wife is competent to opine as to the presence of a causal link between his service and bronchitis, as to do so requires medical expertise. Jandreau, 492 F.3d at 1377. However, both are competent to testify to persistent symptoms since service. Id. 

Turning to the medical evidence, the Veteran was provided with a VA examination in March 2012. In that opinion, the examiner indicated that it was unlikely that one instance of bronchitis in service would result in a diagnosis of chronic obstructive pulmonary disorder (COPD) in the 1990's. However, the examiner also indicated that a firm opinion could not be rendered without the claims file to review, and therefore this statement cannot be entitled any probative weight.

An addendum opinion was obtained in January 2013. There the examiner indicated that the Veteran's bronchitis was less likely than not related to his service. In support of this, the examiner pointed to several factors. First, the physician noted that the condition in service, based on treatment records, was not a chronic one as there was no evidence of repeat visits to sick call or other ongoing treatment. Second, the medical nature of the in-service bronchitis is such that it is not associated with chronicity. The physician indicated this is because bronchitis is caused by secondary bacterial infections that generally follow cold or flu-like infections, and such bacterial infections almost always resolve on their own. The physician noted that while the Veteran did have sporadic bronchitis post service, this was more likely than not related to being exposed to viral or bacterial agents in everyday life. Finally, the examiner noted that the Veteran did not express sufficient symptomatology to meet the criteria for chronic bronchitis, which requires a cough with mucus most days of the month for at least three months. As this opinion is based on accurate facts and supported by a very well-reasoned rationale, the Board finds it is entitled to significant probative weight. Nieves-Rodriguez, 22 Vet. App. at 302-05.

In response to this opinion, the Veteran submitted a February 2013 VA treatment record and a March 2013 disability benefits questionnaire, both from his primary care physician at the VA Medical Center. In the February 2013 treatment record the physician indicated the Veteran's bronchitis was at least as likely as not related to service. However, the physician provided no supporting rationale for why the conditions were causally related. While the examiner filled out a disability benefits questionnaire the following month, this also contained no opinion concerning why a causal relationship existed. As no supporting rationale for the opinion was provided, the opinion is inadequate and entitled to no probative weight. Id.

The Veteran also submitted a February 2014 letter written by a staff psychiatrist. In this letter the psychiatrist indicated that the Veteran's bronchitis was causally related to his service. Ignoring questions of whether a psychiatrist is competent to render an opinion on the etiology of a pulmonary disability, the psychiatrist also did not provide a rationale for his opinion, citing only to the February 2013 opinion and March 2013 disability benefits questionnaire provided by the Veteran's primary care provider. However, as noted above these documents also contained no rationale supporting the determination that a nexus was present. As such, since the opinion expressed in the February 2014 letter provides no supporting rationale, whether by reference or directly, it is inadequate for rating purposes and entitled to no probative weight. Id.

VA obtained a second addendum opinion in May 2014. The physician indicated that it was less likely than not that the Veteran's bronchitis was causally related to service. The examiner first noted that, in order for there to be a diagnosis of chronic bronchitis, there must be a chronic productive cough for three months in each of two successive years in a patient. Based on this definition, the examiner indicated that the Veteran's service treatment records were silent for chronic bronchitis, and that his separation examination was silent for any pulmonary condition. The examiner noted a diagnosis date for COPD of 1998, which was approximately 25 years after his separation from service, during which time the Veteran was a pack a day smoker. The examiner indicated that the leading cause of COPD is smoking. Based on the record, the examiner found no evidence linking COPD (which the examiner noted encompasses chronic bronchitis) to the Veteran's active duty service. Again as the opinion is based on accurate facts and a review of the medical literature, and support by a well-reasoned rationale, the Board finds that it is entitled to significant probative weight. Id. 

The Veteran subsequently submitted another nexus statement in July 2014 from his primary care physician, in which the physician indicated again that the Veteran's bronchitis was likely related to service. As an explanation, the examiner stated that the Veteran was seen for bronchitis in the military, and has continued to have chronic symptoms. There is no evidence that the examiner is not either competent or credible, and therefore the opinion is entitled to probative weight. Id.

VA and private treatment records show that following the Veteran's separation from service in August 1973, the first record concerning complaints of productive cough is from February 1988. Chest x-rays from October 1991 note the presence of early emphysema and COPD. The interpreting physician indicated that changes indicative of emphysema and COPD could be seen in 1987. An October 1987 chest x-ray reflected that lungs were clear with no abnormal densities. No diagnosis of bronchitis or symptoms thereof was noted. Similarly, a March 1987 chest x-ray noted that the Veteran's lungs were clear of infiltration and that there was no evidence of active chest disease. 

Prior to 1987, there are no complaints of productive cough, difficulty breathing or any other symptoms of bronchitis. A November 1986 record reflects no history of lung disease, and a March 1986 x-ray report indicated that no chest abnormalities were present. The lungs specifically were noted to be clear with full expansion and no pleural fluid. The Veteran's August 1973 separation examination is silent for any diagnosis of a respiratory disability, specifically bronchitis, or any complaints of symptoms associated therewith. This is despite treatment for bronchitis only four months prior in April 1973. Thus there is no evidence of a diagnosis of bronchitis or complaints of symptoms thereof until at least 1987 at the earliest, which is fourteen years after the Veteran's separation from service. While not dispositive of the issue of nexus, such lengthy gaps in time without complaint or treatment weigh heavily against the lay statements of record concerning persistent symptoms since service. Maxson, 230 F.3d at 1333.

In weighing the competent and credible medical evidence of record, the Board finds that the preponderance of the evidence is against a finding of a nexus between the Veteran's active duty service and his current disability. In weighing the medical opinions of record, the two VA opinions and the treatment records outweigh the lay evidence and the opinion provided by the Veteran's physician. The VA physicians directly considered the medical definition of chronic bronchitis and based their opinion directly on this definition and the facts contained in the claims file before them. The examinations also clearly cited medical evidence from the file, including multiple chest x-rays from 1986 and 1987 that were negative for any chest or lung abnormalities, and the lack of complaint of bronchitis or its symptoms either at separation or in the period from separation until approximately 1988. The Veteran's physician, while providing some rationale for the opinion, failed to directly address the medical requirements for a diagnosis of chronic bronchitis, and did not address the lengthy gap of time following service with no complaints of coughing or sputum or the 1986 and 1987 chest x-rays that reflected no chest or lung disease. The failure to address these facts is particularly damaging in that the examiner's entire supporting rationale is a citation to the fact that there have been persistent symptoms of bronchitis since the May 1973 diagnosis.

Further the lay statements concerning persistent symptoms are outweighed by the medical evidence or record, which reflects no complaints of symptoms until February 1988 and no evidence of lung disease in 1986 or 1987, with an actual notation of COPD or emphysema not appearing until an October 1991 x-ray report. Even relying on the interpreting physician's notes in the October 1991 report that there were signs of disease in 1987, there is still no complaint or indication of a respiratory disability, or bronchitis specifically, prior to 1987, with 1986 x-rays specifically noting no lung disease. As the third element is not met, service connection for bronchitis on a direct basis is not warranted. 38 C.F.R. § 3.303.

Turning to the presumption in favor of chronic diseases and continuity of symptomatology, the Veteran has been diagnosed with bronchitis, which is not a specifically listed chronic disease for VA purposes, nor is it encompassed by a broader listed disease or disability. 38 C.F.R. § 3.309(a). As such service connection on either basis is not warranted. Walker v. Shinseki, 708 F.3d 1331 (2013); 38 C.F.R. §§ 3.303(b), 3.307, 3.309(a).

Finally, the Board notes that the Veteran has qualifying service in the Republic of Vietnam during a presumptive period, and is therefore presumed to have been exposed to herbicides. 38 C.F.R. § 3.307(a)(6)(iii). However, the Veteran is not diagnosed with a disability that VA has determined to be linked with herbicide exposure. Bronchitis is neither a specifically listed disability, nor is it encompassed by a broader listed disability. 38 C.F.R. § 3.309(e). As such, the presumption in favor of diseases associated with herbicide exposure is not applicable in this case, and service connection on that basis is not warranted. 

Although the Veteran has established a current disability and an in-service injury, event or disease, the preponderance of the evidence weighs against a finding that the Veteran's bronchitis is causally related to his service or manifested within an applicable presumptive period. Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102. For these reasons, the claim is denied.


ORDER

Entitlement to an initial rating of 50 percent, but no higher, for PTSD is granted, subject to the laws and regulations controlling the award of monetary benefits.

Entitlement to an increased rating of 30 percent, but no higher, for migraine headaches is granted, subject to the laws and regulations controlling the award of monetary benefits.

Entitlement to a compensable rating for a right elbow scar is denied.

Entitlement to service connection for a respiratory disorder, to include bronchitis, is denied. 


REMAND

VA's duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim. See 38 C.F.R. 
§ 3.159(c)(4). The Board notes that while a combined-effects medical opinion is not required in every case in order to adjudicate the issue of entitlement to TDIU, it must be explained how the evidence of record supports a determination that the combined effects of the Veteran's multiple service-connected disabilities do not prevent him from obtaining or maintaining substantially gainful employment.
See Floore v. Shinseki, 26 Vet. App. 376, 382 (2013). In this case, there is substantial evidence pertaining to each individual service-connected disability and its effect on the Veteran's ability to obtain and maintain substantially gainful employment. However, there is no evidence that addresses the cumulative effect of the Veteran's disabilities on his employability. Therefore, the Board finds that further development is required before a determination can be made.

While on remand, appropriate efforts must be made to obtain any further records identified and authorized for release by the Veteran.

Accordingly, the case is REMANDED for the following action:

1. Appropriate efforts should be made to obtain and associate with the case file any further treatment records (private and/or VA) identified and authorized for release by the Veteran.

All actions to obtain the records noted above should be documented. If the records cannot be located or do not exist, the Veteran should be notified and given an opportunity to provide them in accordance with the provisions of 38 C.F.R. § 3.159.

2. Schedule the Veteran for an examination with an appropriate medical professional who is qualified to offer an opinion regarding the functional impairment of the Veteran's service-connected disabilities with regard to his employment. 

In proffering an opinion, the examiner should review the electronic claims file and address the Veteran's functional limitations due to his service-connected disabilities, jointly, as they may relate to his ability to function in a work setting and to perform work tasks. The examiner must specifically take into consideration the Veteran's level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.

All opinions expressed should be accompanied by supporting rationale.

3. Thereafter, readjudicate the issue on appeal as noted above. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


